Citation Nr: 1449321	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating for service-connected post-traumatic stress disorder (PTSD) in excess of 30 percent prior to September 3, 2009 and in excess of 70 percent on and after September 3, 2009. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In the July 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective January 30, 2009.  The RO, in a rating decision dated January 2010, denied entitlement to TDIU but assigned a 70 percent disability rating for service-connected PTSD, effective September 3, 2009.  The Veteran was notified of this decision in March 2010.   

The Veteran requested a hearing before a member of the Board on his January 2012 VA Form 9.  He then withdrew his request for a Board hearing in January 2013.  The Veteran's request for a hearing is withdrawn.  38 C.F.R. § 20.702(e) (2013).  

In this decision, the Board grants entitlement to a 70 percent rating prior to September 3, 2009 and remands the issue of entitlement to an evaluation in excess of 70 percent for the disability.  Therefore, the issue of entitlement to an evaluation in excess of 70 percent for service-connected PTSD, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as suicide attempts, suicidal ideations, intrusive thoughts, and nightmares. 




CONCLUSION OF LAW

The criteria for a rating of at least 70 percent for PTSD prior to September 3, 2009 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the instant case, the RO granted service connection for PTSD in July 2009 and assigned a 30 percent disability rating, effective January 30, 2009.  In a September 3, 2009 statement, the Veteran asserted that his PTSD symptoms had increased in severity.  The RO then assigned a 70 percent disability rating for PTSD, effective September 3, 2009.  Since the Veteran's September 2009 lay statement regarding the severity of his PTSD symptoms was submitted within one year of July 2009 rating decision, the Board finds that the issue on appeal should be characterized as entitlement to a higher initial rating.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2013).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).   A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

The medical evidence of record includes a diagnosis of PTSD, as well as major depressive disorder and mood disorder.  Although the July 2009 VA examiner opined that the Veteran's depression was less likely than not related to service, it is unclear to the Board which of the Veteran's mental health symptoms are associated with his service-connected PTSD and which symptoms are associated with his non-serviced mental health disorders.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of PTSD.    

The Veteran contends that his PTSD has been more severe than currently evaluated and that he is entitled to a higher ratings.  He contends that he experiences violent nightmares, paranoia, and anxiety.  See September 2009 lay statement.   

After thorough review of the claims file, the Board finds that the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideations.   

VA treatment records reveal a history of in-patient psychiatric treatment and suicidal thoughts.  It was noted that in approximately May 2008, the Veteran was hospitalized for a suicide attempt which involved an overdose on prescription medication.  The Veteran denied suicidal ideations in June 2008 but did endorse intrusive memories and nightmares.  It appears that the Veteran was also hospitalized due to mental health in April 2009, May 2009, and June 2009.  The Veteran was admitted from April 22nd to April 23rd 2009 for a suicide attempt, which included the cutting of his wrists.  In May 2009, the Veteran was admitted for inpatient care due to suicidal ideations and it was noted that he had a "history of recently cutting his wrists".  He was diagnosed with a mood disorder and his GAF was 30 upon admission and 50 upon discharge.  The Veteran was again hospitalized in June 2009 from June 1st to June 2nd due to suicidal ideation.  It was noted that although the Veteran denied suicidal thoughts upon discharge, he "chronically has fleeting suicidal thoughts".  The Veteran's June 2009 treatment record noted that the Veteran was treated for PTSD by history, mood disorder, and anxiety disorder.       
 
The Veteran's Vet Center treatment records from 2009 noted that the Veteran has poor judgment, sleep problems, "bad" dreams, an anxious manner, and that he sometimes experiences delusions.  

The Veteran was afforded two VA examinations during the course of the appeal in July 2009 and November 2009.  During the examinations, it was noted that the Veteran experienced social withdrawal and isolation, anxiety with panic, irritability, poor concentration, intrusive thoughts, and nightmares.  

The Veteran was incarcerated during the course of the appeal from approximately April 2010 to March 2011.  The Veteran's December 2010 Department of Corrections treatment record noted a past history of suicidal ideations and it appeared that the Veteran was receiving treatment for "cutting."  

In light of the Veteran's history of suicidal thoughts and hospitalizations for suicide attempts, the Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective medical evidence of record, have more nearly approximated the criteria for at least a 70 percent rating throughout the appeal.  To this extent, the appeal is granted.     


ORDER

Effective January 30, 2009, a 70 percent rating for service-connected PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.   


REMAND

The claims file reveals that pertinent treatment records are not currently associated with the claims file.  It appears that the Veteran has had private psychiatric hospitalizations at North Shore Hospital in 2008, Jackson Memorial Hospital in 2009, and South Florida State Hospital from approximately December 2011 to May 2012.  The Veteran stated in June 2012 that he is in receipt of ongoing VA treatment and that he was hospitalized at a VA facility in Miami from February 3, 2011 to February 4, 2011 as a result of flashbacks related to PTSD.  The Board further notes that the Veteran was incarcerated from approximately 2010 to 2011.  However, only one treatment record from the correctional facility is currently associated with the claims file.  In light of the state of the record, the Board finds that the claim must be remanded to associate these records and to afford the Veteran a VA psychiatric examination to assess the current severity of his PTSD symptoms.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).      

The Board notes that the Veteran has contended that his paranoia and anxiety prevent him from being able to work and his VA treatment records reveal that he expressed an interest in participating in VA vocational rehabilitation.  See September 2009 lay statement and August 2009 VA treatment record.  In light of the Board's remand of the issue of entitlement to a rating in excess of 70 percent for PTSD, the TDIU issue must be remanded as well because the claims are inextricably intertwined.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).   
    
Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding pertinent records of VA treatment dated since December 2009, to specifically include treatment records from February 2011, and associate them with the record.  

2. Resend the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  

3. Obtain the records related to the Veteran's application for vocational rehabilitation benefits and associate any vocational rehabilitation folder with the claims folder.  Efforts to obtain such records should be documented and a negative response must be provided if the records are not available.    

4. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include pertinent records of mental health treatment from the Florida Department of Corrections from 2010 to 2011, North Shore Hospital from 2008, Jackson Memorial Hospital from 2009, and South Florida State Hospital from 2011 to 2012.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

5.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his psychiatric symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

6.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability, to specifically state whether the Veteran's symptoms have manifested to total occupational and social impairment.  

The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his PTSD renders him unable to secure or follow a substantially gainful occupation. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

7.  Then readjudicate the Veteran's claims of entitlement to a rating in excess of 70 percent for PTSD and entitlement to TDIU.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


